Citation Nr: 9914719	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for chronic urinary 
tract infections and chronic prostatitis.

3.	Entitlement to service connection for seizures including 
as due to urinary tract infections.

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to March 
1959.    

This appeal arose from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board notes that the RO addressed the issue of whether 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for PTSD.  In his 
November 1997 notice of disagreement, the veteran indicated 
that he did not disagree with the denial of his PTSD claim.  
In addition, he reiterated this position in his substantive 
appeal in July 1998, and in a January 1999 statement he 
reported that he had withdrawn that claim.  Therefore the 
Board will not address it further.  

The issues regarding service connection will be addressed in 
this decision, and the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
a psychiatric disability will be remanded since the Board has 
determined that additional development is warranted.  
Parker v. Brown, 7 Vet. App. 116 (1994); Holland v. Brown, 
6 Vet. App. 443 (1994); Kellar v. Brown, 6 Vet. App. 157 
(1994).  


FINDING OF FACT

The veteran has not presented claims of entitlement to 
service connection for a back disorder, chronic urinary tract 
infections and chronic prostatitis, and seizures including as 
due to urinary tract infections, that are plausible or 
capable of substantiation.  



CONCLUSION OF LAW

The claims of entitlement to service connection for a back 
disorder, chronic urinary tract infections and chronic 
prostatitis, and seizures including as due to urinary tract 
infections, are not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection Claims

Factual Background

The veteran's service medical records show that he was 
treated for a urethral discharge and urethral burning in 
November 1956.  The diagnosis was non-venereal, acute 
urethritis.  In another treatment note from November 1956, 
there was reported to be no discharge, and the veteran's 
prostate examination was negative.  In December 1956, the 
veteran complained of pain in his right lower quadrant.  In 
April 1957, he was treated for a backache in the right lumbar 
area.  He was treated in August 1957 for a nervous spell with 
palpitation and peripheral coldness and numbness of limbs.  
In December 1957, he reported the development of epigastric 
pain.  He also indicated that he felt nervous, frequently 
felt his heart beating fast, and felt as if he were 
"quivering."  The impression was left varicocele, and 
anxieties.  The veteran, in December 1957, was also treated 
for low back pain.  In January 1958, he complained of back 
pains.  No pertinent diagnosis was made.  In March 1958, he 
complained of a backache, dysuria, and nocturia.  He was 
reported to have prostrate problems.  The veteran, in April 
1958, complained of a backache.  In another treatment note 
from April 1958, there was noted to be no pain with respect 
to urination.  In April 1958, the veteran was also noted to 
have a backache and prostrate problems.  A May 1958 treatment 
note indicated that the veteran had pain in the left scrotal 
area.  He was reported to have left varicocele.  Also in May 
1958, he reported that he was suffering from a backache and 
was noted to have prostrate problems.  The veteran complained 
of recurrent pressure pains in his back and had some 
prostrate symptoms in August 1958.  In November 1958, he was 
reported to be still having urethral discharge and prostrate 
problems.  In December 1958, the veteran complained of 
recurrent back pain and nervousness, described as unspecific 
tension.  From December 1958 to February 1959, the veteran 
received treatment for his prostate problems.  On his March 
1959 separation examination, he was noted to have normal 
neurologic and musculoskeletal systems.  The veteran's 
urinalysis test and X-ray were negative.  It was indicated 
that he had chronic prostatitis which would require treatment 
when he left the service.      

In a February 1967 physical examination report from 
Appalachian Regional Hospital, the veteran claimed he had 
prostrate trouble and at times would have pains over the 
testes.  Testing of his genitourinary system was negative.  
An X-ray study of the dorsal spine notes minimal compression 
fractures of T-3, 4, 5, and 6.  The diagnosis was idiopathic 
epilepsy.

A February 1967 discharge summary from Appalachian Regional 
Hospitals indicated that a few hours prior to admission, the 
veteran was frothing at the mouth and was hard to wake up.  
While the veteran's history was being taking in the hospital, 
he was reported to have had a typical grand mal seizure.  His 
past history was noted to have shown no episodes of 
convulsive seizures in his life and no history of head injury 
in the recent past.  The final diagnosis was idiopathic 
epilepsy.  

In a February 1967 private medical statement from the Mental 
Health Clinic, Pierce D. Nelson, M.D., reported that the 
veteran's mother had stated that the veteran had been working 
six or seven nights a week and that she found him unconscious 
and frothing at the mouth early in the morning.  He was 
reported to have been shaking all over with his eyes set.  
Dr. Nelson indicated that the mother described a situation 
that certainly suggested a major type of seizure.  Mental 
status evaluation revealed a somewhat disturbed man who gave 
a history that was compatible with but not necessarily 
diagnostic of epilepsy.  Dr. Nelson stated that the veteran's 
diagnosis was best described as an undifferentiated 
schizophrenic reaction, but paranoid type strongly suspected.  
He opined that the veteran's condition might very well 
represent a seizure disorder.

In an April 1967 private medical statement from the Mental 
Health Clinic, Dr. Nelson reported that it was originally 
suggested that the veteran be treated as a seizure patient.  
The veteran was noted to have indicated that he was 
hospitalized in the service in 1957 with palpitations and a 
fast beating heart plus a nervous spell.  He also stated that 
he had been hospitalized aboard a ship and made frequent 
calls to sick bay while he was inservice and described his 
disorder as one of nervousness and palpitations and passing 
out spells.  The diagnosis was chronic, undifferentiated 
schizophrenic reaction with a lot of paranoid ideation.  Dr. 
Nelson indicated that he had not been able to rule out a 
seizure disorder at that time.  He stated that there was 
little doubt about the provisional diagnosis made but he had 
not been able to clarify some of the symptoms that suggested 
a seizure disorder.  

From July to August 1967, the veteran was reported to have 
been admitted for VA hospitalization with a six-month 
preoccupation with body function and inability to work.  In 
interviews, he was noted to continue to express somatic 
complaints referable to his back and prostrate.  X-rays of 
the lumbar spine were negative.  The final diagnosis was 
chronic, moderate schizoid personality.

In private treatment records from an unknown source, dated in 
January and April 1970, the veteran reported various 
complaints, including low back pain. 
 
A January 1984 VA X-ray study of the bladder and kidneys 
indicates a provisional diagnosis of questionable testicular 
pain.  The X-ray study shows that an intravenous push 
resulted in prompt excretion bilaterally with good outline of 
the collecting systems and ureters, revealing no evidence of 
obstructive uropathy or renal masses.  The kidneys were noted 
to be essentially equal in size.  There was slight prominence 
of the lateral aspect of the contour of the left kidney 
inferior pole which was reported to possibly represent a 
result of fetal lobulation (so called dromedary lump) or 
possibly a smaller, localized cystic defect within the cortex 
of the left kidney.  The contrast of the filled bladder was 
noted to show a normal mucosal pattern with no evidence of 
intrinsic filling defects.  There was reported to be good 
emptying on the post.  

A January 1984 VA X-ray study of the lumbar spine indicates a 
provisional diagnosis of questionable low back pain.  The X-
ray study reveals osteoarthritis disease involving the spine 
with hypertrophic lipping and narrowing of the intervertebral 
space at L5-S1 with radiographic changes secondary to 
degenerative disc disease.  The S1 joint was reported to show 
degenerative sclerotic changes.  There was very slight 
scoliosis with convexity to the left.

A February 1984 VA outpatient treatment record indicates that 
the veteran reported complaints of trouble with his back, 
legs, and testicles.  As this time, the veteran's spouse 
reported that the veteran suffered from seizures in 1967. 

In private treatment notes from Comprehensive Care Center, 
dated from April to July 1984, the veteran was noted to have 
complained of various physical pains, including back pain.  
Diagnoses included depression and anxiety.  In a May 1984 
psycho-social evaluation from Comprehensive Care Center, the 
veteran was reported to be suffering from various physical 
and mental complaints, including anxiety and back pain.  It 
was noted that these problems had existed over the prior 21 
years and that a VA facility had recently told the veteran 
that there was nothing wrong with his back, except for some 
arthritis of the spine.  The impression was generalized 
anxiety and psychological factors affecting physical 
condition.

On VA examination in September 1984, the veteran was reported 
to have had no back injury, but rather experienced back pain 
several years previously.  He currently reported pain in his 
low back.  The veteran's genitourinary system was reported to 
be negative.  The diagnoses were gastrointestinal complaints 
secondary to schizoid personality, low back strain with 
bilateral nerve root pressure, and herniated nucleus pulposus 
at L5 and S1.  An X-ray study was reported to show 
significant degenerative change at L5-S1.

In a September 1984 private psychiatric statement from 
Kenneth B. Carpenter, M.D., of the Knoxville Psychiatric 
Group, the veteran was reported to not have done anything 
lately partly due to his back pain.  He was noted to have 
focused a great deal on his somatic complaints.  Dr. 
Carpenter stated that he was unable to relate any of the 
veteran's difficulties to service.  Rather, he stated that it 
appeared the veteran was unwilling to deal with the work 
situation.  Diagnostically, Dr. Carpenter agreed that the 
veteran had a schizoid personality.        

In a September 1989 private treatment record from William M. 
Smith, M.D., the veteran was diagnosed with paranoid 
schizophrenia, idiopathic epilepsy, chronic mental 
depression, and chronic prostatitis.  Dr. Smith felt that the 
veteran's condition had been present for many years and that 
the veteran dated the start to when he was in the Navy in 
1957 when he contracted venereal disease.

On VA mental disorders examination in June 1992, the veteran 
stated that he caught a venereal disease inservice, but was 
told that he had a prostate infection.  His present symptoms 
included constant pain in his groin area.  Diagnoses included 
generalized anxiety disorder, schizoid personality disorder, 
and rule out history of epilepsy.

On VA genitourinary examination in November 1998, the veteran 
was reported to have a history of urethritis and chronic 
prostatitis.  It was noted, as indicated above, that at 
discharge from the service, the veteran was told he had 
chronic prostatitis and told of a need for follow-up 
treatment.  The veteran was reported to have a diurnal 
frequency that was reasonably normal at 4 to 5 times per day 
and nocturia 2 to 3 times per night.  With respect to 
incontinence, other than mild post-micturition dribbling, he 
had no significant problems.  The veteran did describe some 
urinary tract infections and had complaints of recurrent 
soreness of the testicles, which he claimed had been treated 
with antibiotics.  The examiner indicated that a review of 
the record did not show any recent problems with urinary 
tract infection.  There was no renal colic or history of 
stones.  There had been no nephritis.  The veteran had not 
been hospitalized for urinary tract disease.  He had no 
malignancy involving the urinary tract and did not need to be 
catheterized.  He did not need to be dilated.  The examiner 
indicated that while the veteran had nonspecific urethritis 
inservice, there was no recent documentation of urinary tract 
infection.  Physical examination was reported to have shown 
no specific residuals of genitourinary disease, other than a 
small varicocele.  Diagnoses included history of nonspecific 
urethritis while inservice, old diagnosis of chronic 
prostatitis at time of discharge, and no recent urinary tract 
infections documented.

A November 1998 VA addendum to genitourinary examination 
indicated that laboratory studies requested, including urine 
culture, were all basically normal, except for very low-grade 
pyuria.  The examiner stated that it was certain that this 
low-grade pyuria would not lend credence to the veteran's 
claim for recurrent prostatitis and urethritis, as his 
cultures showed no growth and he essentially had no symptoms 
at that point.  The examiner also noted that during the 
physical examination, the veteran's meatus was borderline 
small which the physician indicated could have been playing a 
roll in the low-grade pyuria.  

Analysis

The veteran is seeking service connection for a back 
disorder, chronic urinary tract infections and chronic 
prostatitis, and seizures including as due to urinary tract 
infections.  The legal question to be answered initially is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeal must fail with 
respect to these claims and there is no duty to assist him 
further in the development of these claims.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter, "the Court")  lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, the evidence of record reveals that the 
veteran was treated during service for back complaints.  At 
separation, no musculoskeletal disability was noted.  A back 
disability is not noted in the record after service until 
1967, and this is too remote in time to reasonably be related 
to service.  While the veteran currently has a back disorder, 
no competent evidence has been submitted linking this 
disorder to his military service.  Rather, the only evidence 
presented by the veteran that tends to show a connection 
between his current back disability and service are his own 
statements.  In addition, although the veteran claims that he 
developed a back disorder during service due to either an 
organic cause or secondary to a chronic infection, he has 
offered no competent evidence to establish such relationship, 
other than his own unsubstantiated contentions.  While the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  

As to the seizure disability, the service medical records 
show no diagnosis of seizures, and the veteran's separation 
examination report reflects no neurological disability.  
Seizures are first shown in 1967, many years after service 
discharge.  It is noted that the veteran reported having had 
no seizures prior to that time.  Further, the Board would 
point out that the veteran, in a statement received in 
January 1998, reported that he in fact suffered from "no 
known or obvious seizure while in service."  Additionally, 
while the September 1989 private medical statement from Dr. 
Smith appears to refer a diagnosis of epilepsy back to the 
veteran's period of service, such evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
the Court has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  While the veteran claims that his 
seizure disability is due to urinary tract infections 
incurred inservice, he has not submitted any credible medical 
evidence which links his current seizure disability with 
service.  As pointed out above, while the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  Thus, the Board must find this claim 
not well grounded.  

With respect to the claim of entitlement to service 
connection for chronic urinary tract infections and chronic 
prostatitis, it is noted that the veteran was treated during 
service for genitourinary complaints.  It is noted that 
chronic prostatitis was found in 1989, and that the examiner 
gave a history that the veteran's "condition" had been 
dated by the veteran to have begun in service.  This 
statement is based on a history provided by the veteran and 
is not sufficient to well ground the claim. As noted above, 
while an examiner can render a current diagnosis based upon 
his examination of the veteran, the Court has held that 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

Additionally, the record does not show that the veteran 
currently suffers from these disorders.  In this respect the 
November 1998 VA examiner stated that "a review of the 
record did not show any recent problems with urinary tract 
infection."  Further, the VA examiner limited his diagnoses 
to history of nonspecific urethritis while inservice and old 
diagnosis of chronic prostatitis at time of discharge.  As a 
well grounded claim requires competent evidence that the 
claimant actually has the disorders in question, the Board 
must conclude that the veteran has failed to fulfill his 
statutory burden.  Rabideau.   Moreover, even assuming that 
the veteran has chronic urinary tract infections and chronic 
prostatitis, the record shows that no competent evidence has 
been presented linking these disorders to the veteran's 
military service.   
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support his claim that his current back and possible 
seizure disorders are in anyway related to his period of 
service or that he has current chronic urinary tract 
infections and chronic prostatitis, the Board finds that he 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefits sought on appeal are denied.  

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment of the disabilities at issue here 
would be helpful in establishing well-grounded claims, as 
well as medical opinion linking any current findings the 
veteran's military service .  Robinette v. Brown, 8 Vet. App. 
69 (1995).


ORDER

Service connection for a back disorder is denied.  

Service connection for chronic urinary tract infections and 
chronic prostatitis is denied.  

Service connection for seizures including as due to urinary 
tract infections is denied.  

REMAND



The veteran seeks to reopen his claim of entitlement to 
service connection for a psychiatric disability.  The record 
shows that the RO in determining this issue applied the 
standards enumerated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  However, in Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998), the Federal Circuit held that The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") impermissibly ignored the 
definition of "material evidence" adopted by the VA in 38 
C.F.R. § 3.156 and without sufficient justification or 
explanation, rewrote the regulation to require, with respect 
to newly submitted evidence, that "there must be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence both old and new would change the 
outcome.   The Federal Circuit held invalid the Colvin test 
for materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In view of the foregoing, and to ensure that the veteran has 
not been denied due process, the claim is remanded for the 
following action:  




The RO should again review the entire 
record, utilizing the standard set forth 
in 38 C.F.R. § 3.156(a) to determine if 
new and material evidence has been 
submitted to reopen the claim.  See Hodge 
v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).  If new and material evidence is 
found to have been submitted, the RO 
should proceed with any further 
appropriate development.  Thereafter, if 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the appropriate 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

